Citation Nr: 0503243	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for phlebitis of the left 
leg.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the claim of entitlement to 
service connection for phlebitis was denied.  Thereafter, the 
veteran filed a timely appeal to the Board.  In October 2001, 
the Board denied the veteran's claim.  The veteran instituted 
an appeal to United States Court of Appeals for Veterans 
Claims (Court).  

In June 2002, the Court pursuant to a joint motion of the 
parties, the Court vacated the Board's October 2001 decision, 
and remanded the case to the Board.  In January 2003, the 
Board requested an opinion regarding the veteran's claim from 
a VA medical expert in vascular diseases.  Based on the 
physician's response, the Board, in July 2003, denied service 
connection for phlebitis.  

The veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion, the Court vacated the Board's July 2003 decision, and 
remanded the case to the Board for actions consistent with 
the joint motion.  In September 2004, the Board remanded case 
to the RO for further actions.  The actions have been 
completed, and the file has been returned for review.


FINDINGS OF FACT

1.  There is no competent medical evidence of phlebitis of 
the left leg in service.

2.  The veteran was not treated for phlebitis of the left leg 
until forty years after service.




CONCLUSION OF LAW

Phlebitis of the left leg was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Although the rating action of August 1995 occurred long 
before implementation of VCAA, the veteran was given notice 
in August 1995 and August 1996 rating actions, the February 
1996 statement of the case, the August 1996, May 2001, and 
the April 2004 supplemental statements of the case of the 
relevant laws and regulations, and the evidence needed to 
establishment a claim of entitlement to service connection.  
Correspondence dated in March 1995, March 1998, and April 
2000, January 2003 and October 2004 also informs the veteran 
of what type of evidence is required to support his claim.  
In addition, a transcript from the veteran's personal hearing 
in March 2001 has been associated with the file.  The RO has 
taken the necessary steps in the development of the claim by 
obtaining private and VA medical records, which have been 
associated with the claims file.  

Factual Background

After several unsuccessful attempts to obtain the veteran's 
service medical records, the RO was informed that these 
records were unavailable, having been destroyed by fire at 
the National Personnel Records Center (NPRC); the NPRC also 
indicated that there were no Surgeon General Office records 
for the veteran; however, morning reports that were obtained 
show the veteran was treated at the Fort Benning Hospital for 
various periods of time from October to February 1954.  The 
reasons for the treatments were not stated.

Treatment records dated from July 1980 to October 1986 from 
Castleton Health Associates show the veteran was seen in July 
1980 with complaints of severe right calf cramps.  He was 
noted to have a history of phlebitis of the left leg.  
Homan's sign was a definite negative.  When seen in September 
1980 for right leg pain, his left leg was also examined and 
noted to be normal.  In October 1981, he complained of leg 
pain and muscle spasms bilaterally.  The assessment was 
status post bilateral phlebitis.  In July 1982, the veteran 
complained of bilateral leg pain after standing for long 
periods of time.  The assessment noted a history of 
phlebitis.  The veteran complained of bilateral thigh pain in 
October 1984.

In support of his claim, the veteran indicated that he 
received treatment at the A.O. Fox Hospital beginning in 
1990.  The RO contacted that facility, providing the 
appropriate release (prepared and signed by the veteran), in 
August 1994.  Fox Hospital responded that they had no records 
for the veteran.

A discharge summary report dated in July 1994 shows the 
veteran was hospitalized at the Albany VA Medical Center 
(VAMC) for complaints of leg pain after a long car trip.  The 
veteran reported a similar episode had occurred in the left 
calf in 1953.  The diagnosis was deep venous thrombosis, left 
calf.  During a follow-up examination in August 1994 he 
complained of a dull, achy pain in his left leg.  In 
September 1994 he had 2+ pitting edema bilaterally in his 
legs and it was suggested that he wear surgical support 
stockings during the day.  

In September 1994, the veteran underwent a VA examination.  
He reported a history that included a minor left foot injury 
in service that developed into phlebitis and required 
hospitalization in 1953.  He indicated that he was 
hospitalized for a total of four months and was on limited 
duty for the remainder of his service time.  He was diagnosed 
as having chronic and recurrent deep vein thrombosis 
bilaterally.

In October 1994, the office of Mohamed Egal, M.D. responded 
to an inquiry by the RO regarding treatment of the veteran.  
The response was that the veteran was seen only one time, in 
June 1994, for left leg pain.  The veteran stated a history 
of phlebitis.

Treatment records from Castleton Health Associates dated in 
October 1994 show the veteran complained of leg pain and 
bilateral camping in the thigh.

During a regular check-up at the Albany VAMC in November 
1994, the veteran related that he was unable to wear support 
stockings because they rolled down his legs.  

The veteran testified at a personal hearing in March 2001.  
He stated that prior to going to sick call in October 1953 he 
hurt his left foot.  During his hospitalization, his leg was 
black and blue, and he was treated for leg cramps.  From that 
time on his foot swelled.  The veteran testified that he 
remained hospitalized for a month until he left for an 
emergency leave.  When he returned to duty in December 1953 
after his emergency leave he was again admitted to the 
hospital.  He stated he was not released from the hospital 
until February 1954 and was put on very light duty until his 
discharge in November 1954.  The veteran testified that 
phlebitis of the left leg was the only reason for the 
hospitalizations.  He continued to have problems with his leg 
swelling after discharge, but he did not seek any medical 
attention for his left leg until 1994.  

In a letter dated in April 2001, the veteran's private family 
practice physician, Christopher Wolf-Gould, M.D., noted that 
the veteran had a history of deep venous thrombosis in 1953, 
while in the service.  The physician opined that the leg 
trauma in service that led to the veteran's thrombophlebitis 
in 1953 has a direct causative relation to the recurrence of 
deep vein thrombosis in 1994.

The Board sought a Veterans Hospital Administration (VHA) 
medical opinion in January 2003 in regard to the nature and 
etiology of the veteran's phlebitis.  A VA Chief of Vascular 
Surgery at a VA Medical Center reviewed the veteran's medical 
records.  The surgeon specifically noted that the veteran 
claimed he was hospitalized in 1953 for an injury to his left 
foot and reported that his foot continued to swell.  His leg 
was black and blue and he was treated for leg cramps but 
there was no evidence that he was treated with anticoagulants 
subsequent to the 1953 hospitalizations.  In July 1994, he 
was treated for deep venous thrombosis of the left calf and 
was treated with anticoagulants.  He reported that this event 
was directly correlated with a precipitating event (a long 
journey).  The surgeon concluded that there was no 
correlation between the July 1994 incident and the events in 
1953 and opined that based on the existing information there 
was no way to directly ascertain whether the veteran had a 
deep venous thrombosis associated with his injury in 1953.  
Dr. Brophy also noted that deep venous thrombosis and ensuing 
chronic venous insufficiency would have resulted in chronic 
swelling of the left lower leg (primarily in the region of 
the ankle) and not the foot.  Although she noted that the 
veteran described that his leg was "black and blue" and 
that he was treated for "leg cramps," she also noted that 
discoloration and leg cramps were not symptoms specifically 
associated with deep venous thrombosis.  The injury the 
veteran described was traumatic in nature but did not provide 
any foundation for phlebitis.  The surgeon further opined 
that there was no competent medical evidence that the veteran 
developed deep venous thrombosis in his left leg while in 
service.  

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for phlebitis of the left leg.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant' s service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.   Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

After careful consideration of the evidence, the Board finds 
that phlebitis of the left leg was not incurred in or 
aggravated by service. 

There is no medical evidence to show and the veteran does not 
contend that phlebitis of the left leg existed prior to 
service; therefore, the evidence must establish that the 
disorder was incurred in service.

The evidence includes a diagnosis of deep vein thrombosis of 
the left leg both by VA physicians and private physicians; 
therefore, evidence of a currently disability is not in 
question. 

A critical element in establishing service connection for a 
disability is to show that an injury or disease was incurred 
in service.  In this instance, the veteran's service medical 
records are not available.  The only records that could be 
obtained were morning reports that show the veteran was 
treated and hospitalized on occasion in service; however, 
these reports do not show the reasons for the 
hospitalizations or include a diagnosis.

In the absence of evidence of a chronic condition during 
service, a showing of continuity of symptomatology is 
required to support the claim; however, continuity of 
symptomatology is not shown in the instant case because the 
veteran stated that he did not receive treatment for 
phlebitis of the left leg until 1994, which is forty years 
after service.  The treatment records from Castleton Health 
Associates, dated in the 1980's show a history of phlebitis, 
and status post phlebitis, but never was it simply stated 
that, at that time, that the veteran had phlebitis.

Another element for establishing service connection requires 
a medical opinion that links the veteran's in-service injury 
or disease to a current disorder.  Although the veteran's 
private physician provided an opinion in an April 2001 letter 
that links an in-service injury and occurrence of phlebitis 
to a recurrence of the disorder in 1994 it is of no probative 
value because there is no medical evidence of phlebitis in 
service.  The physician's opinion, therefore, is based in 
part on the history provided by the veteran rather than on 
medical evidence.  While the veteran's statements alone may 
be sufficient for his physician, for our purposes, more is 
required to substantiate a claim.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

There are only limited circumstances in which the Board is 
permitted to accept a veteran's account of an in-service 
injury or disease without corroborating medical evidence.  
Specifically, such lay statements are accepted as proof 
without official records only when combat veterans offer them 
and only if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  
38 C.F.R. § 3.304(d).  Although the veteran served during the 
Korean Conflict, his DD-214 form shows that his occupation 
specialty was cook and he never had overseas service.  In 
light of these facts the veteran clearly was not a combat 
veteran, thus his statements alone are not sufficient proof 
of an injury or disease in service.

Based on the foregoing, there is insufficient evidence that 
the veteran had phlebitis of the left leg in service.  
Without evidence of an in-service injury, the preponderance 
of the evidence is against the veteran's claim; therefore, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b).

After a review of all the evidence, the VA Chief of Vascular 
Surgery opined that although the veteran reported that his 
leg was "black and blue" and that he was treated for "leg 
cramps" during a 1953 hospitalization, these observations by 
the veteran did not correlate with symptoms for phlebitis; 
and, the injury the veteran described in 1953, while 
traumatic in nature, do not provide a foundation for the 
diagnosis of phlebitis.  

The veteran has asserted that he incurred phlebitis as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the opinion of the VA surgeon to be most 
probative with regard to the etiology of the veteran's 
current phlebitis.  While the VA vascular surgeon had access 
to the veteran's entire record going back to service, Dr. 
Wolf-Gould, a family practice physician, did not.  The VA 
examiner also pointed out that her opinion was based on the 
fact that there was no competent medical evidence that the 
veteran developed deep venous thrombosis in his left leg 
during service.  She attributed the 1994 event of thrombosis 
of the left calf as being the result of a long car journey, 
as noted in the 1994 hospital record.  When chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

It has been maintained that the veteran is competent to 
testify as to ongoing symptomatology.  While the veteran has 
indicated leg problems continuing through the years since 
service, the ongoing problems he describes, while 
establishing continuing leg pain and swelling, do not 
establish an ongoing diagnosis of left leg phlebitis.  The 
record fails to establish any objective evidence of 
continuity of symptoms of phlebitis.  The veteran himself has 
pointed out that he did not seek medical treatment for his 
condition until 1994.  Thus, even if the evidence of in 
service phlebitis were greater than or in relative equipoise 
with evidence against it, the claim for service connection 
for phlebitis must fail due to the absence of continuity of 
symptoms associated with the disease.  

The veteran's attorney has argued that the VA surgeon bases 
her opinion entirely upon a statement made by the veteran 
during his March 2001 RO hearing.  He avers that her opinion 
is based on "a faulty history," and that she focused on one 
particular statement made by the veteran.  We note that the 
history of the left leg problems was, in fact, provided by 
the veteran, and we are confused as to whether the attorney 
is questioning the reliability of his client's statements.  
We further note that while the veteran was not examined by 
the surgeon, the entire record was reviewed by the surgeon, 
as indicated by the mention of other historical events in the 
veteran's history as noted in her opinion.  

The surgeon, as opposed to Dr. Wolf-Gould, specializes in 
vascular surgery.  Her exposure to circulatory diseases in 
her daily practice clearly establishes her expertise in that 
field, as compared to Dr. Wolf-Gould, a family practice 
physician.  In addition, the record was reviewed by her; 
whereas, Dr. Wolf-Gould had only the benefit of the history 
provided by the veteran.  These recollections (described by 
the attorney as "a faulty history") are of past events, 
occurring over 40 years ago, and are less reliable than an 
actual, documented record of those events.  

As the medical evidence does not demonstrate that the 
veteran's current phlebitis is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for phlebitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for phlebitis of the left 
leg is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


